Citation Nr: 0403352	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  01-07 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION


The veteran served on active duty from January 1973 to 
February 1975 and from November 1975 to June 1976.  

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2001 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2002, the Board denied 
the veteran's claim; he thereafter appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) that, by means of an Order issued in 
February 2003, vacated the Board's decision and remanded the 
case to the Board.  In May 2003, the Board remanded this case 
to the RO.  The Board denied entitlement to a permanent and 
total disability rating for pension purposes by a decision, 
dated in September 2003.  However, this decision has been 
vacated in order to afford the veteran due process.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board has determined that additional development is 
necessary prior to the completion of its appellate review.  
In the instant case, the Board has been advised, that the 
veteran is receiving Social Security Administration (SSA) 
disability benefits.  A copy of the September 2002 favorable 
decision was received into the record in October 2003.  
However, the record does not reflect that the SSA records 
were ever obtained.  These records may contain evidence 
relevant to the veteran's claims.  When VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the BVA 
must seek to obtain those records.  Murincsak v. Derwinski 2 
Vet. App 363, 373 (1992).  In Hayes v. Brown, 9 Vet. App. 67, 
74 (1996), the Court referred to obtaining these records in 
terms of the Department's "obligation to review a thorough 
and complete record", under which VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by the administrative law judge, and to give 
that evidence appropriate consideration and weight.  Id.

In addition, new evidence, consisting of reports of VA 
evaluation and treatment from the VA Medical Center in 
Birmingham, Alabama, was received on behalf of the veteran's 
claim in December 2003.  The Board observes that there is no 
indication either that the RO has had the opportunity to 
review this evidence in the first instance or that the 
veteran has waived this right.  Consequently, a remand is 
required, as it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions: 

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All information 
obtained should be associated with the 
veteran's claims folder.  

2.  Thereafter, the RO should readjudicate 
the claim in the light of the new evidence 
and additional development.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



